Citation Nr: 1038405	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  05-03 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for mitral valve prolapse 
(MVP).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1971 to June 
1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
The Veteran was afforded a Board hearing in December 2006.  A 
copy of the hearing transcript has been associated with the 
record.  The Veterans Law Judge that presided over that hearing 
is no longer employed by VA.  Although the undersigned did not 
preside over the December 2006 hearing, the Veteran did not 
respond to a letter, dated August 2010, in which he was afforded 
the opportunity to request an additional hearing.  As no response 
was received within 30 days, as requested in the letter, the 
Board will adjudicate the Veteran's claim based on evidence 
contained within the record.

The Veteran's claim was remanded by the Board for further 
development in December 2006.


FINDING OF FACT

MVP was not manifest during service, was not manifest within one 
year of separation, and any current diagnosis thereof is not 
attributable to service.
.

CONCLUSION OF LAW

MVP was not incurred in or aggravated by service and may not be 
presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted 
under the Veterans Claims Assistance Act of 2000 (VCAA) require 
VA to notify claimants and their representatives of any 
information that is necessary to substantiate a claim for 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2009).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his possession that pertains 
to the claim.  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective as of May 30, 2008, and several portions of 
the revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

In this case, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  A letter dated in September 2003, 
prior to initial adjudication, informed the Veteran of the 
information necessary to substantiate his claim.  He was also 
informed of the evidence VA would seek on his behalf and the 
evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  
An additional notice letter, dated March 2006, provided the 
general criteria for the assignment of disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490 (2006).  

In addition to the foregoing, the Board observes that the 
appellant's VA treatment records and identified private medical 
records have been obtained, to the extent possible.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that no additional 
evidence, which may aid the Veteran's claim or might be pertinent 
to the bases of the claim, has been submitted, identified, or 
remains outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded a VA 
examination to assess the etiology of his claimed disability in 
January 2007 and October 2008.  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinions 
obtained in this case are adequate, as the reports were 
predicated on a reading of pertinent medical records and provided 
findings relevant to the applicable rating criteria.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  See 38 C.F.R. § 3.159(c) (4) 
(2009).  The VA examination reports are thorough and supported by 
the record.  The examinations noted above are therefore adequate 
upon which to base a decision.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Service Connection 

In this case, the Veteran claimed that he has a current diagnosis 
of MVP, and that this disorder originated during his period of 
active service.  See VA Form 9, December 2004.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  Where a Veteran served 90 days or more during a period 
of war or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d) (2009).  The Court held 
that, in order to prevail on the issue of service connection on 
the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's 
and the Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Without a 
current diagnosis of any claimed disorder, the Veteran lacks the 
evidence necessary to substantiate his claims for service 
connection.

The Board recognizes that the Court has held that the presence of 
a chronic disability at any time during the claim process can 
justify a grant of service connection, even where the most recent 
diagnosis is negative.  See McClain v. Nicholson, 21 Vet. App. 
319 (2007).  However, as discussed in greater detail below, 
because the evidence of record fails to support an actual 
diagnosis of the claimed condition at any time during the 
pendency of the claim, that holding would not be applicable in 
this case.

During the Veteran's period of active service, a diagnosis of MVP 
was not provided.  On entrance in August 1971, his heart was 
"Normal," and no cardiovascular defect was noted.  See 
Examination report, August 26, 1971.  An additional examination, 
administered in May 1972, also noted that the Veteran's heart was 
normal, with no defects.  See Examination report, May 10, 1972.  
Also on that day, the Veteran checked "No" to "heart trouble."  
See Report of Medical History, May 10, 1972.  On reenlistment in 
June 1975, the Veteran's heart was again normal with no defects, 
and he again denied heart trouble.  See Examination report and 
Report of Medical History, June 2, 1975.  Additional  
examinations, conducted in May 1976 and September 1980, yielded 
identical results.  See Examination report, May 17, 1976; 
September 12, 1980.  A treatment report, dated July 23, 1984, 
noted the Veteran's complaints of chest pain radiating to the 
right shoulder.  He was diagnosed with gastritis at that time.  
The next day, his chest pain had resolved.  An electrocardiogram 
(EKG) performed in October 1986 identified possible pericarditis.  
Though the Veteran complained of chest pain, the examiner doubted 
that the pain was cardiac in nature.  A conditional diagnosis of 
pericarditis was also noted in December 1986, however MVP was not 
identified.  The Veteran was referred to a clinic in February 
1987 with a three-month remote history of pericarditis.  It was 
noted that the problem was resolved and the EKG was otherwise 
normal.  The Veteran was deemed fit for full duty.  An undated 
EKG in the Veteran's file was "Normal."  Prior to a June 1988 
dental examination, the Veteran checked "No" to "mitral valve 
prolapse."  On separation in June 1988, the Veteran checked 
"Yes" to "heart trouble," however, his heart was normal on 
examination and no cardiovascular defects were reported at that 
time.  See Examination report, Report of Medical History, June 
16, 1988.  

Post-service, a radiology report dated December 31, 1992, noted 
that the Veteran's x-ray was unremarkable.  Heart size and 
pulmonary vasculature were within normal limits.  An additional 
radiology report, dated December 15, 1997, was also normal and 
noted "no change" from 12/31/92.  A private report, dated May 
11, 1999, noted a history of MVP, but did not provide a current 
diagnosis of the Veteran's claimed disorder.  A March 2001 
private report also noted MVP, by history.  MVP was also listed 
in the medical history portion of a January 2003 report. A 
medical report, authored on July 19, 2003, noted that the Veteran 
was seen for mitral valve prolapse with regurgitation.  However, 
it is unclear whether a diagnosis of MVP was actually provided at 
that time.  The provider did not note a confirmed diagnosis of 
MVP, nor was evidence of objective testing provided.  As such, it 
is unclear whether the Veteran's claimed disorder was diagnosed, 
or whether MVP was noted by the Veteran, by history, like the 
medical documents noted above.

During the Veteran's May 2006 Board hearing, he testified that he 
was a corpsman in the Navy, and that he had no heart problems at 
entrance into service.  At one point in his military career, he 
was a clinic supervisor.  See Transcript, p. 3.  He stated that, 
when setting up EKG equipment during his period of service, he 
received six abnormal results.  Later, during an EKG test in 
conducted in Oakland, the Veteran stated that he witnessed the 
mitral valve prolapse himself on examination.  He testified that 
he was informed, at that time, that he had MVP.  See Transcript, 
pp. 5-6.  

The Veteran was afforded a VA examination in January 2007.  At 
that time, he reported conducting EKGs on himself in 1986.  He 
stated that he noticed changes.  However, he stated that he did 
not have a heart problem at that time, and he did not report 
chest pain.  He stated that, later in his career while seen at a 
facility in Oakland, he was told that he had MVP after an EKG.  
Following an examination, the cardiovascular system and heart 
sounds were normal, with regular rate and rhythm, no murmurs, and 
no carotid bruits.  There was no evidence of any MVP.  The 
examiner stated that, after a review of the Veteran's claims 
file, an abnormal EKG was taken during service in October 1986, 
revealing changes consistent with pericarditis.  The Oakland 
study resulted in a normal EKG, in contrast to the Veteran's 
reported history.  The examiner noted that the record is devoid 
of evidence to show that the Veteran suffered from MVP during his 
period of active service.  Further, an EKG performed in 
conjunction with the January 2007 examination did not reveal any 
evidence of MVP.  See VA examination report, January 11, 2007. 

An additional VA examination was provided in October 2008.  The 
Veteran's claim file was reviewed.  His cardiovascular system was 
"normal" on examination, murmur and click were absent, and the 
heart size was normal on x-ray.  There was no evidence of 
significant pericardial effusion, and the mitral valve displayed 
normal leaflet morphology.  There was partial disruption of the 
anterior leaflet chorda, with a filament drifting into the left 
ventricular outflow tract during systole.  However, there was no 
evidence of significant mitral valvular incompetence.  The 
examiner stated that there was no evidence of mitral valve 
prolapse.  See VA examination report, October 2008.

As to the Veteran's assertions that his claimed disorders are 
causally-related to an undocumented, in-service accident, the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that lay evidence is one type of evidence that must 
be considered, and competent lay evidence can be sufficient in 
and of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include 
weighing the absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency (a legal concept determining whether testimony may be 
heard and considered) and credibility (a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted)).  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

In Robinson v. Shinseki, a non-precedential case, the Court held 
that, in some cases, lay evidence will be competent and credible 
evidence of etiology.  Whether lay evidence is competent in a 
particular case is a question of fact to be decided by the Board 
in the first instance.  The Court set forth a two-step analysis 
to evaluate the competency of lay evidence.  First, Board must 
first determine whether the disability is the type of injury for 
which lay evidence is competent evidence.  If so, the Board must 
weigh that evidence against the other evidence of record.  See 
Robinson v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. 
March 3, 2009); see also Bethea v. Derwinski, 2 Vet. App. 252, 
254 (1992) (single judge decisions may be relied upon for any 
persuasiveness or reasoning they contain).  

In this case, the Veteran can attest to factual matters of which 
he had first-hand knowledge, such as chest pain.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, the Board 
has taken into account that the Veteran has a higher degree of 
medical knowledge due to his experience as a hospital corpsman 
during his period of active duty.  As such, his statements 
regarding an in-service diagnosis of MVP are competent, and must 
be given proper weight.  However, the Veteran has not been shown 
to be competent to link any current diagnosis of MVP to his 
period of active service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Therefore, although 
the statements of record offered in support of his claim have 
been given full consideration by the Board, they are not 
considered competent medical evidence and do not serve to 
establish a medical nexus between the claimed disorder and his 
period of service.

Based on the foregoing, the Board finds that the evidence of 
record does not establish current diagnoses for the Veteran's 
claimed disorder.  Further, there is no medical evidence of 
record linking any current diagnosis of MVP to the Veteran's 
period of active service. The Board may not base a decision on 
its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).  Neither the Board nor the Veteran is competent 
to supplement the record with unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

Conversely, health professionals are experts and are presumed to 
know the requirements applicable to their practice and to have 
taken them into account in providing a diagnosis.  See Colvin.  
In this case, the VA medical opinions are afforded more probative 
weight than the lay evidence of record.   Each examiner pointed 
to a specific, in-service EKG readings, as well as current EKG 
readings, x-ray findings, and objective examinations, prior to 
providing an opinion.  

In sum, the competent and probative evidence does not establish 
that the Veteran's claimed MVP began in service.  Further, there 
are no contemporaneous records of any complaints, findings, 
treatment, or notations regarding MVP for many years after 
separation.  While the Veteran reported a history of MVP in 
January 2003, and a notation of MVP was recorded in July 2003, 
the Veteran's file does not contain objective evidence of MVP 
during service or within one year of separation.  In contrast to 
the claims of the Veteran, in which he noted a diagnosis of MVP 
during his period of active duty, the record establishes that 
approximately 15 years after separation, the Veteran reported 
with complaints of MVP.  This significant lapse of time is highly 
probative evidence against the Veteran's claim of a nexus between 
this disorder and active military service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (holding that a significant lapse 
in time between service and post-service medical treatment may be 
considered in the analysis of a service connection claim).  
Moreover, the most probative evidence establishes that the 
Veteran does not have a current diagnosis of MVP, as stated by 
both VA examiners of record.  Although statements from the 
Veteran appear to suggest that he has MVP which was first 
diagnosed during his period of active service, the evidence of 
record simply does not support these statements, as there is no 
probative medical opinion of record providing a current diagnosis 
of MVP and relating such to the Veteran's military service.   

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (2009).  Therefore, the preponderance is against the 
Veteran's claim for entitlement to service connection for MVP, 
and therefore his claim must be denied.


ORDER

Entitlement to service connection for mitral valve prolapse (MVP) 
is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


